DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 in the reply filed on January 13, 2022 was not found persuasive as discussed in the last office action. The requirement was still deemed proper and was therefore made FINAL in the last office action. 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.  Accordingly, claims 7-34 are withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 103
Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (Scientific Reports, 7: 9419, August 2017) in view of SHIRAZI et al. ((2015) A review on powder-based additive manufacturing for tissue engineering: selective laser sintering and inkjet 3D printing, Science and Technology of Advanced Materials, 16:3, 033502).
	At page 3, Huber teaches a method for making a permanent magnet comprising providing a powder composition comprising a first fraction of ferromagnetic particles and a second fraction of thermoplastic polymer particles, fusing the ferromagnetic particles to thermoplastic polymer by an additive manufacturing process to form a part, and magnetizing the part to form the magnet; the composition comprises 85wt% of the first fraction and the powder composition is provided by mechanically mixing (compounding).  While Huber teaches additive manufacturing process in general, Shirazi discusses two known specific processes of additive manufacturing that include selective laser sintering (“SLS”) (Shirazi, abstract) wherein the solidification of the powder composition by laser radiation is typical (Shirazi, page 2+, Section 2).  Based on the broad teaching of Shirazi, it would have been obvious to the POSITA as matter of choice to select SLS process as the additive manufacturing of permanent magnet, which process typically involves applying the powder composition layer-on-layer and solidifying the powder composition by laser radiation as discussed in the Shirazi article.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al in view of SHIRAZI et al. ((2015) and further in view of Sasazawa (US 2003/0034476).
	Claims 3-4:  Huber and Shirazi teach the claimed method as discussed above including thermoplastic polymer being polyamide (Huber, page 3); however, Huber does not teach blending two thermoplastic polymers comprising one having lower viscosity than the other. Sasazawa shows that blending two thermoplastic polymers would increase fluidity and improves flexibility of a plastic magnet without deteriorating its strength (Sasazawa, para. 0011). One of the polymer blend is polyamide and the other is the polyamide elastomer which inherently has lower viscosity than the homogeneous polyamide, and the magnet shows improvement in flexibility and fluidity compatible to the polymer blend of the inventive samples (Sasazawa, Comparative Samples 13 and 14 and Invention Sample 2). Therefore, the POSITA would have found it obvious to blend two polyamides having different viscosities in order to improve the flexibility and fluidity of the magnet as shown by Sasazawa.
	Claim 5: The Samples show a low viscosity polymer (i.e. polyamide elastomer) of 1.1 wt% in the composition which is within the claimed range of “at most 1.7 wt (Sasazawa, Comparative Sample 13). Therefore, it would have been obvious to arrive at the proportions of both polyamides within the claimed range through routine experimentation, in the absence of showing criticality of the claimed ranges for the polyamides.

Response to Arguments
Applicant argues that neither Huber nor Sasazawa teach the powder bed fusion process or SLS as required in the instant claims.  This argument is deemed moot in view of the teaching of Shirazi as discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

November 5, 2022